By the court.
After a fair and patient investigation by judges of the parties’ own choosing, who have finally decided on the matters submitted to them, tbe proofs must be very strong to justify the court’s interposition and setting aside the report. But'where manifest injustice has been done, where a clear error has occured either in law or fact, and the same is made plainly to appear to the court, it is their duty to exercise their super*514intending authority. Such have been our repeated decisions, and such is the law of the land.
Messrs. Ingersoll and Rawle,pro quer.
Messrs. E. Tilghman, M’Kean and Hallowel, pro def.
The plaintiff took judgment on his report.